DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 7, 8, 12, 13, 14, 15,  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gisolf et al. (US 2015/0361791 A1) (“Gisolf” herein- provided by applicant)  and further in view of Nguyen et al. (US 5,960,878 ) (“Nguyen” herein)

Claim 1
Gisolf discloses a method comprising: 
 	conveying a downhole too (50) l in a borehole that is formed in a subsurface formation,  [0072]
 	   the downhole tool having a chamber to store stimulation fluid comprising a stimulation acid, (60 A & C)  [0072;  0078]
 	wherein the downhole tool comprises a fluid injector that is fluidly coupled to an output of the chamber via a flow line of the downhole tool; [0075-0078]
 	 and injecting, from the fluid injector via the flow line, the stimulation fluid into the subsurface formation that is released through the output of the chamber. (Fig. 9) [0075-0078]
Gisolf however does not explicitly disclose coating the flow line with an acid resistant fluid.
	Nguyen teaches the above limitation (See Col. 3 l. 5-9 & Col. 5 l. 34-37  → Nguyen teaches this limitation in that the tackifying compound comprises a liquid or a solution of a compound capable of forming a coating upon tubular goods and impregnating and/or coating the above described particulates with which it comes into contact prior to or subsequent to placement in the subterranean formation. The liquid or solution of the tackifying compound may be introduced into the fracturing or gravel carrying fluid before, after or simultaneously with the introduction of the particulate proppant or gravel into the fluid.  ) for the purpose of impregnate and/or form a non-hardening coating, by themselves, upon the surfaces of ferrous metal tubular goods and particulate, and will provide corrosion protection to the tubular goods. (Col. 3 l. 17-20)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Gisolf with the above limitation, as taught by Nguyen, in order to provide corrosion protection to the tubular goods.
	
Claim 2
Gisolf discloses the method of claim 1.  Gisolf however does not explicitly disclose , wherein injecting the stimulation fluid into the subsurface formation comprises injecting, after coating the flow line, the stimulation fluid into the subsurface formation. (Same as Claim 1)

Claim 5
Gisolf discloses the method of claim 2. Gisolf does not explicitly disclose, wherein the chamber comprises a liner that is acid resistant and that is to store the stimulation fluid. (ie. Coating would form a liner in the chamber) (Same as Claim 1)
	
Claim 6
Gisolf teaches the method of claim 2. Gisolf however does not explicitly disclose,, wherein the stimulation fluid comprises an acid resistant fluid. (Same as Claim 1)

Claim 7
Gisolf discloses the method of claim 2.  Gisolf however does not explicitly disclose, wherein coating the flow line comprises releasing the acid resistant fluid from a coating container in the downhole tool after the downhole tool is conveyed downhole. (Same as Claim 1)

Claim 8
Gisolf discloses a downhole tool  (50) comprising: [0072]
a chamber (60 A & C)  to store a stimulation fluid comprising a stimulation acid; [0072;  0078]
 	a fluid injector  [0075-0078] and
	a flow line that fluidly couples an output of the chamber to the fluid injector,  via the flow line, and out into a subsurface formation that is surrounding a borehole in which the downhole tool is positioned. (Fig. 9) [0075-0078]
	Gisolf however does not explicitly disclose wherein the flow line is to be coated with an acid resistant fluid prior to the stimulation fluid being injected from the fluid injector
 	Nguyen teaches the above limitation (See Col. 3 l. 5-9 & Col. 5 l. 34-37  → Nguyen teaches this limitation in that the tackifying compound comprises a liquid or a solution of a compound capable of forming a coating upon tubular goods and impregnating and/or coating the above described particulates with which it comes into contact prior to or subsequent to placement in the subterranean formation. The liquid or solution of the tackifying compound may be introduced into the fracturing or gravel carrying fluid before, after or simultaneously with the introduction of the particulate proppant or gravel into the fluid.  ) for the purpose of impregnate and/or form a non-hardening coating, by themselves, upon the surfaces of ferrous metal tubular goods and particulate, and will provide corrosion protection to the tubular goods. (Col. 3 l. 17-20)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the downhole tool of Gisolf with the above limitation, as taught by Nguyen, in order to provide corrosion protection to the tubular goods.
	
Claim 12
Gisolf discloses the downhole tool of claim 8.  Gisolf however does not explicitly disclose, wherein the chamber comprises a liner that is acid resistant and that is store the stimulation fluid. (i.e. Coating would form a liner in the chamber) (Same as Claim 8)

Claim 13
Gisolf disclose the downhole tool of claim 8.  Gisolf however does not explicitly disclose, further comprising: a coating container fluidly coupled to the flow line, wherein the coating container is to store the acid resistant fluid, wherein the acid resistant fluid is to be released from the coating container to coat the flow line after the downhole tool is in the borehole.
	 Nguyen teaches the above limitation (See Col. 3 l. 5-9 & Col. 5 l. 34-37  → Nguyen teaches this limitation in that the tackifying compound comprises a liquid or a solution of a compound capable of forming a coating upon tubular goods and impregnating and/or coating the above described particulates with which it comes into contact prior to or subsequent to placement in the subterranean formation. The liquid or solution of the tackifying compound may be introduced into the fracturing or gravel carrying fluid before, after or simultaneously with the introduction of the particulate proppant or gravel into the fluid.  ) for the purpose of impregnate and/or form a non-hardening coating, by themselves, upon the surfaces of ferrous metal tubular goods and particulate, and will provide corrosion protection to the tubular goods. (Col. 3 l. 17-20)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have a chamber or container to store the fluid of the downhole tool of Gisolf with the above limitation, as taught by Nguyen, in order to provide corrosion protection to the tubular goods.

Claim 14
Gisolf discloses the downhole tool of claim 8. Gisolf however does not explicitly disclose, wherein the borehole is located at a well site for hydrocarbon recovery from the subsurface formation, wherein the flow line is to be coated with the acid resistant fluid at the well site prior to the downhole tool being positioned in the borehole. (Same as Claim 8)

Claim 15
Gisolf discloses the downhole tool of claim 8.  Gisolf however does not explicitly disclose, wherein the stimulation fluid comprises an acid resistant fluid. (Same as Claim 8)

Claim 16
Gisolf discloses a downhole tool (50) comprising: [0072]
 a chamber to store a stimulation fluid comprising a stimulation fluid  (60 A & C)  [0072;  0078]
 a fluid injector; [0075-0078] and 
a flow line that fluidly couples an output of the chamber to the fluid injector, wherein the stimulation fluid is to be released from the chamber after the downhole tool is positioned in a borehole, and wherein the fluid is to be injected from the fluid injector, via the flow line, and out into a subsurface formation that is surrounding the borehole. . (Fig. 9) [0075-0078]
	Gisolf however does not explicitly disclose  the stimulation fluid comprising a stimulation acid and an acid resistant fluid.
	Nguyen teaches the above limitation (See Col. 3 l. 5-9 & Col. 5 l. 34-37  → Nguyen teaches this limitation in that the tackifying compound comprises a liquid or a solution of a compound capable of forming a coating upon tubular goods and impregnating and/or coating the above described particulates with which it comes into contact prior to or subsequent to placement in the subterranean formation. The liquid or solution of the tackifying compound may be introduced into the fracturing or gravel carrying fluid before, after or simultaneously with the introduction of the particulate proppant or gravel into the fluid.  ) for the purpose of impregnate and/or form a non-hardening coating, by themselves, upon the surfaces of ferrous metal tubular goods and particulate, and will provide corrosion protection to the tubular goods. (Col. 3 l. 17-20)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have a chamber or container to store the fluid of the downhole tool of Gisolf with the above limitation, as taught by Nguyen, in order to provide corrosion protection to the tubular goods.

Allowable Subject Matter
Claims 3, 4, 9, 10, 11, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and there is not other rejection pending against the claim limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,408,240 (‘’240” herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims 1, 8, and 16  contains the limitation of the patent  independent claim limitation including the incorporation of the dependent claim’s limitation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walker (US 5,591,381 A1) Corrosion Inhibiting Compositions And Methods teaches The present invention provides corrosion inhibiting compositions and methods whereby protective coatings are formed on metal surfaces. The compositions are basically comprised of a corrosion inhibiting condensation reaction product enhanced by the presence of antimony or bismuth compounds, Tunheim et al. (US 9,176,052 B2) Systems And Methods For Inspecting And Monitoring A Pipeline teaches Disclosed are systems and methods for inspecting and monitoring an inner surface of a pipeline. One system includes a pig arranged within the pipeline, one or more optical computing devices arranged on the pig adjacent the inner surface of the pipeline for monitoring at least one substance present on the inner surface. The optical computing devices include at least one integrated computational element configured to optically interact with the at least one substance and thereby generate optically interacted light, and at least one detector arranged to receive the optically interacted light and generate an output signal corresponding to a characteristic of the at least one substance, and Al-Janabi et al. (US 10,539,498 B2) High Pressure / High Temperature Dynamic Multiphase Corrosion-erosion Simulator teaches  system for measuring corrosion and corrosion-erosion rates in a high temperature, high pressure multiphase dynamic environment includes a plurality of ring-shaped test coupons disposed within a test vessel in a vertical arrangement relative to one another. A test fluid mixture is added to the vessel and the temperature and pressure are maintained such that the mixture exists in a multiphase condition that has a vertical stratification such that each test coupon is exposed to a different phase and/or combination of phases of the fluid. Impellers can be used to stir the fluid to provide a dynamic environment. The fluid can include particulate matter to simulate real world test conditions. Separator plates can be disposed at different vertical locations within the vessel to maintain separation between various phases of the fluids and further restrict particulate matter from migrating between sections of the test system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/11/2022